DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .
	
Status of the Claims
Claims 1-20 were originally presented having a filing date of February 7, 2020.  Claims 1-20 were pending and discussed below.
	
Information Disclosure Statement
The Information Disclosure Statement that was filed on 13 May 2021 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
	
Drawings
The drawings, filed on 7 February 2020, are accepted by the Examiner.

Claim Objections
Claims 1, 3, 18 and 19 objected to because of the following informalities:  
the recitation “the measured signals” (claim 1, Ln. 13; claim 3, Ln. 2,  and claim 18, Ln. 7, 10-11, 13 ) is inconsistent (i.e. “the signals” “the measured signals”);
the recitation “the signals” (claim 18, Ln. 7, 10-11 and 13 ) is unclear because “the measured signals” are different from “signals” recited in the detecting step on line 2; and
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited 
"plurality of electronic control units (ECUs) configured to" in claim 1, Ln. 2, claim 11, Ln. 4;
“plurality of user interface elements (UI) configured to” in claim 1, Ln. 8;
“an advanced driver assistance system (ADAS) configured to” in claim 1, Ln. 14, claim 11, Ln. 15;
“an ADAS is configured to” in claim 4, Ln. 1, claim 5, Ln. 1, claim 8, Ln. 1, claim 12, ln. 1, claim 13, Ln. 1, claim 14, Ln. 1, claim 17, Ln. 1; and
“an ADAS is further configured to” in claim 2, Ln. 1, claim 3, Ln. 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 4, it is recited that “the ADAS is configured to: input the transmitted signals….into an artificial neural network (ANN):”.  However, in claim 1 (from which claim 4 depends) the plurality of UI elements transmit the signals to an ECU of the plurality of ECUs.  Claim 1 does not recite that the transmitted signals are sent or transmitted to the ADAS, so it is unclear to the Examiner how the ADAS can input the transmitted signals, when the signals were not send or transmitted to the ADAS.  In other words, it is unclear at what point or when the ADAS receives the transmitted signals in order to input them to the ANN.    
Claim 5 is rejected as being dependent upon a rejected claim. 
Claim 17 recites the limitation "a transfer function" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, because it is unclear whether this is a new transfer function or “a transfer function” recited in claim 11.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 11-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2016/0001781 to Fung et. al. (hereafter Fung).
As per claim 1, Fung teaches: An apparatus (see at least Fung, Fig. 1A), comprising:
a plurality of electronic control units (ECUs) configured to control driving of a vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU);
plurality of user interface (UI) elements configured to be manipulated by a driver of the vehicle to indicate degrees of control exerted that are based at least in part on interactions of the driver with at least one of a steering control, a braking control, or a throttling control, or any combination thereof (see at least Fung, Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134),
the plurality of UI elements configured to: measure signals indicative of the degrees of control exerted by the driver; (see at least Fung, paragraph 0227, disclosing vehicle sensors; paragraph 0321, disclosing that sensors 614 generate a signal representing the stimulus measured; and paragraph 0371 disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle) and 
transmit the signals to an ECU of the plurality of ECUs (see at least Fung, paragraph 0401, disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and functions associated with the engine),
wherein the ECUs are configured to generate control signals for driving the vehicle based on the measured signals received from the UI elements (see at least Fung, paragraph 0422, disclosing that vehicle 1900 comprises a driver information ; and
an advanced driver assistance system (ADAS) (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Anti-lock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226) configured to:
identify a pattern of the driver interacting with the UI elements (see at least Fung, paragraph 0476, disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; paragraphs 0586-0633, disclosing the determining of the combined driver state based on a plurality of driver states);
compare the pattern to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined driver safety alert threshold; paragraph 0451); and
adjust the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle based at least in part on the comparison (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems; paragraph 0594 disclosing that after determining the driver state, the control of the one or more vehicle systems is based on the driver state).
As per claim 2, Fung teaches: wherein the ADAS is further configured to adjust the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to sensor data indicative of environmental conditions of the vehicle (see at least Fung, paragraph 0264, disclosing failure detection system 244 monitors and/or receives signals that are analyzed and compared to pre-determined failure and control levels associated with the vehicle systems; paragraph 0418, showing that the failure detections system 244 initiates control of the vehicle systems in response the received signals, and once the signals meet a pre-determined level, the failure direction system 244 initiates control of the one or more vehicle systems; and paragraph 0864, disclosing transmitting and receiving signals).
As per claim 4, Fung teaches: wherein the ADAS is configured to: input the transmitted signals indicative of the degrees of control into an artificial neural network (ANN); (see at least Fung, paragraph 0692, disclosing that driver states could be based on predetermined monitoring information indicating drowsy driver …. Steering information from the steering wheel ….) and
determine at least one feature of the comparison based on output of the ANN (see at least Fung, paragraph 0691, disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or 
As per claim 6, Fung teaches: wherein the predetermined model is derived from related models of preselected safe drivers, related models for drivers having a preselected driver competence level, related models for drivers having a preselected driving habit, or related models for drivers having a preselected driving style, or any combination thereof (see at least Fung, paragraph 0451, disclosing step 2114 the calculation of the driver safety factor; paragraph 0478 disclosing that by identifying the driver, the physiological information, behavioral information and vehicle information can be collected for that particular driver to modify control parameters, control coefficients and thresholds).
As per claim 7, Fung teaches: wherein the plurality of UI elements comprises a steering control, a braking control, and a throttling control (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Antilock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226; and paragraph 0247).
As per claim 8, Fung teaches: wherein the ADAS is configured to change a transfer function used by the ECUs to control driving of the vehicle based on the comparison, (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904 calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control) and 
wherein the transfer function comprises or is derived from at least one transfer function for controlling at least one of a steering mechanism of the vehicle, a throttle mechanism of the vehicle, or a braking mechanism of the vehicle, or any combination thereof (see at least Fung, paragraph 0611, disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fig. 47); Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134).
As per claim 11, Fung teaches: An apparatus (see at least Fung, Fig. 1A), comprising:
a plurality of electronic control units (ECUs) configured to control driving of a vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU);
a plurality of car controls configured to be manipulated by a driver of the vehicle to indicate degrees of control exerted that are based at least in part on interactions of the driver with at least one of a steering control, a braking control, or a throttling control, or any combination thereof (see at least Fung, paragraph 0227, disclosing vehicle sensors; paragraph 0321, disclosing that sensors 614 generate a signal representing the stimulus measured; and paragraph 0371 disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle);
a plurality of sensors (see at least Fung, paragraph 0227, disclosing vehicle sensors) configured to:
detect degrees of control exerted by the driver on the plurality of car controls (see at least Fung, paragraph 0321, disclosing that sensors 614 generate a signal representing the stimulus measured; and paragraph 0371 disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; paragraphs 0586-0633, disclosing the determining of the combined driver state based on a plurality of driver states); and
transmit signals indicative of the detected degrees of control to an ECU of the plurality of ECUs (see at least Fung, paragraph 0401, disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and/or functions associated with the engine),
wherein the ECUs are configured to generate control signals for driving the vehicle based on the signals received from the plurality of sensors (see at least Fung, paragraph 0422, disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce approximate changes in vehicle acceleration, velocity, lane position, and direction; and paragraph 0423, disclosing that driver information sensing device 1906 can measure driver information directly from the driver, and that direct driver control input device data can include data from one or more types of driver control input units such as the steering wheel, brake pedal, and gas pedal); and
an advanced driver assistance system (ADAS), (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Anti-lock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226) configured to:
receive the transmitted signals indicative of the detected degrees of control exerted by the driver on the plurality of car controls (see at least Fung, paragraph 432 disclosing that the information transfer module 2006 receives driver information measured directly from the driver 1904 from the driver information sensing device 1906);
generate a filter for the driver based on comparing the transmitted signals to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined river safety alert threshold; paragraph 0468, disclosing that processing can include amplification, mixing, filtering of the signal as well as other signal processing techniques known in the art; paragraph 0476 disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; and paragraph 0451); and
change a transfer function used by the ECUs to control driving of the vehicle based on the generated filter (see at least Fung, Fig. 24A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying 
As per claim 12, Fung teaches: wherein the ADAS is configured to: compare the changed transfer function to a predetermined transfer function (see at least Fung, paragraph 0444 disclosing a driver alert module which compares the driver safety factor calculated by the driver safety module to a predetermined driver safety threshold, paragraph 0516 disclosing a control parameter can be an operating parameter that is used to determine if a particular function would be activated for a given vehicle system, paragraph 0611, disclosing that a control coefficient can be any value used in determining a control); and
adjust the generation of the filter based on the comparison of the changed transfer function to the predetermined transfer function (see at least Fung, paragraph 0637, disclosing that the thresholds can be determined and or dynamically changed based on the monitoring information received).
As per claim 13, Fung teaches: wherein the ADAS is configured to: input the transmitted signals indicative of the detected degrees of control exerted by the driver on the plurality of car controls into an artificial neural network (ANN) (see at least Fung, paragraph 0691, disclosing that determining which driver state triggers the confirmation process and which driver states (a behavioral, or vehicular-sensed, paragraph 0685) are confirmed in response can be based on an artificial neural network); and
determine at least one feature of the filter based on output of the ANN (see at least Fung, paragraph 0692, disclosing that driver states could be based on predetermined monitoring information indicating drowsy driver … Steering information from the steering wheel).
As per claim 15, Fung teaches: wherein the predetermined transfer function is derived from related transfer functions of preselected safe drivers, related transfer functions for drivers having a preselected driver competence level, related transfer functions for drivers having a preselected driving habit, or related transfer functions for drivers having a preselected driving style, or any combination thereof (see at least Fung, paragraph 0451 disclosing step 2114 the calculation of the driver safety factor; paragraph 0478 disclosing that by identifying the driver, the physiological information, behavioral information and vehicle information can be collected for that particular driver to modify control parameters, control coefficients and thresholds).
As per claim 16, Fung teaches: wherein the plurality of car controls comprises a steering control, a braking control, and a throttling control (see at least Fung, Fig. 2 Showing Vehicle Systems 126, including Electronic Stability System 202, Antilock Brake System 204, Brake Assist System 208, Electronic Parking Brake (EPB) System 212, Automatic Cruise Control System 216, Collision Mitigation Braking System 220, Lane Departure Warning System 222, Lane Keep Assistant System 226; see also paragraph 0247).
As per claim 17, Fung teaches: wherein the ADAS is configured to change a transfer function used by the ECUs to control driving of the vehicle based on the filter (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient and
wherein the transfer function comprises or is derived from at least one transfer function for controlling at least one of a steering mechanism of the vehicle, a throttling mechanism of the vehicle, or a braking mechanism of the vehicle, or any combination thereof (see at least Fung, 0611, disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fig. 47); Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134).
As per claim 18, Fung teaches: A method comprising: detecting, by a plurality of sensors in a vehicle, signals indicative of degrees of control exerted by a driver with a plurality of user interface (UI) elements in the vehicle (see at least Fung, Fig. 1A, showing ECU 106, EPS 132; and Figure 1B, showing the ECU; Fig. 1A, showing Touch Steering Wheel System 134 , User Input Devices 152, Tactile Devices 148, Visual Devices 140, Electronic Power Steering System 132, steering 134); 
measuring, by the plurality UI elements, the signals indicative of degrees of control exerted by the driver (see at least Fung, paragraph 0321, disclosing that sensors 614 generate a signal representing the stimulus measured; and paragraph  0371 disclosing that any automatic or manual systems and sensors that monitor and provide behavioral information related to the driver of the vehicle);
transmitting, by the plurality UI elements, the measured signals to a plurality of electronic control units (ECUs) of the vehicle and an advanced driver assistance system (ADAS) of the vehicle (see at least Fung, paragraph 0401, disclosing that vehicle 100 includes provisions for communicating and/or controlling various systems and/or functions associated with the engine);
generating, by the ECUs, control signals for driving the vehicle based on the measured signals received from the plurality of UI elements (see at least Fung, paragraph 0422, disclosing that vehicle 1900 comprises a driver information sensing device 1906, a vehicle information sensing device 1908 … the driver 1904 must transmit information by way of one or more driver control input devices to produce approximate changes in vehicle acceleration, velocity, lane position, and direction; and paragraph 0423, disclosing that direct driver control input device data can include data from one or more types of driver control input units such as the steering wheel, brake pedal, and gas pedal);
identifying, by the ADAS, a pattern of the driver interacting with the plurality of UI elements based on the measured signals received from the plurality of UI elements (see at least Fung, paragraph 0476 disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters; Figs. 43-46, showing processes for controlling one or more vehicle systems in a motor vehicle depending on a combined driver state based on a plurality of driver states; paragraphs 0586-0633, disclosing the determining of the combined driver state based on a plurality of driver states);
comparing, by the ADAS, the pattern to a predetermined model (see at least Fung, Fig. 21, showing step 2112 calculating a driver safety factor, and step 2114 of comparing the driver safety factor and a predetermined driver safety alert threshold; and paragraph 0451, disclosing that the driver safety factor is compared to a predetermined driver safety alert threshold); and
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle based at least in part on the comparison (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems).
As per claim 19, Fung teaches: generating, by the ADAS, a signal modulation for the driver based on the comparison (see at least Fung, paragraph 0476 disclosing that pattern learning machine algorithms can be used to track data associated with an identified driver and the pattern learning can be used to modify different vehicle systems and parameters); and
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to the generated signal modulation (see at least Fung, 0264, disclosing failure detection system 244 monitors and/or receives signals that are analyzed and compared to pre-determined failure and control levels associated with the vehicle systems; paragraph 0418, showing that the failure detections system 244 initiates control of the vehicle systems in response the received signals, and once the signals meet a pre-determined level, the failure direction system 244 initiates 
As per claim 20, Fung teaches: changing, by the ADAS, a transfer function of the plurality of UI elements based on the comparison (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control); and 
adjusting, by the ADAS, the plurality of ECUs in converting the signals measured by the UI elements to the control signals for driving the vehicle according to the changed transfer function (see at least Fung, Fig. 24 A, showing steps 2402 of receiving monitoring information, 2404 determine driver state, 2406 of determining whether driver is distracted, and 2408 in response to a distracted driver, modifying control of the vehicle systems).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claims 1 and 11 above, and further in view of U.S. Patent Number 10,471,963 to Huang et. al. (hereafter Huang).
As per claim 3, Fung discloses all of the limitations of claim 1, as discussed above.  Fung further discloses the following limitations: 
wherein the ADAS is further configured to: determine response differences between the measured signals generated by the plurality of UI elements and driving decisions generated autonomously by the ADAS according to the predetermined model and the sensor data indicative of environmental conditions of the vehicle; (see at least Fung, paragraph 0428 disclosing the driver alert device 1910 used to alert the driver if a reduction in vehicle control occurs, namely if the driver safety factor does not exceed a predetermined driver safety alert threshold; paragraph 0444, disclosing a driver alert module which compares the driver safety factor calculated by the driver safety module to a predetermined driver safety threshold; paragraph 0516, disclosing a control parameter can be an operating parameter that is used to determine if a particular function would be activated for a given vehicle system; and paragraph 0611, disclosing that a control coefficient can be any value used in determining a control parameter (also shown in Fung Fig. 47)); and
… an artificial neural network (ANN) to compare the pattern based on the response differences (see at least Fung, paragraph 0691, disclosing that train an artificial neural network.
However, Huang teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, paragraph 0006).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.
As per claim 5, Fung discloses all of the limitations of claim 1, as discussed above.  Fung further teaches the limitation adjust the ANN based on the comparison (see at least Fung, Fig. 60 showing ANN 6000; paragraph 0677, disclosing that the thresholds, shown in Fig. 60, can be pre-determined, and adjusted based on the particular driver via a machine learning method; and paragraph 0678 discloses that the threshold can be dynamically modified). But Fung does not explicitly disclose the ADAS configured to train the ANN. 
However, Fung teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, paragraph 0006).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to train an artificial neural network, as disclosed by Huang.  
As per claim 9, Fung discloses all of the limitations of claim 8, as discussed above.  The difference between Fung and the claimed invention is that Fung does not explicitly teach the limitation wherein the plurality of UI elements comprises a transmission control, and wherein the degrees of control exerted by the driver comprise detected user interactions with the transmission control.
However, Huang teaches a comparable device where it is known to add the disclosed limitation (see at least Huang, col. 5, ln. 8-14, disclosing monitoring / control subsystems for the engine, brakes, transmission… ). 
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, paragraph 0006).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied a transmission control where the degrees of control exerted by the driver comprise detected user interaction with the transmission control, as disclosed in Huang.  The results would have been predicable to one of ordinary skill in the art.
As per claim 10, Fung discloses all of the limitations of claim 8, as discussed above.  Fung further discloses the limitation wherein the transfer function comprises or is derived from a transfer function (see at least Fung, Fig. 24A, B, 25, 26, 27, 29, showing control coefficient 2904  calculation unit 2902 and control parameter 2908; see also Fig. 134, 144, showing modification of control).  The difference between Fung and the claimed invention is that Fung does not explicitly teach the limitation for controlling a transmission mechanism of the vehicle.
However, Huang teaches a comparable device where it is known to add the disclosed limitation (see at least Huang, col. 5, ln. 8-14, disclosing monitoring / control subsystems for the engine, brakes, transmission…).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, paragraph 0006).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied a transmission control where the degrees of control exerted by the driver comprise detected user interaction with the transmission control, as disclosed in Huang.  The results would have been predicable to one of ordinary skill in the art.
As per claim 14, Fung discloses all of the limitations of claim 11, as discussed above.  Fung further teaches the limitation adjust the ANN based on the comparison (see at least Fung, Fig. 60 showing ANN 6000; paragraph 0677, disclosing that the thresholds, shown in Fig. 60, can be pre-determined, and configured to train the ANN. 
However, Fung teaches this limitation (see at least Huang, Col. 4, Ln. 8-11, disclosing that network resources can be used to obtain processing modules for execution by data processor 171, data content to train internal neural networks, system parameters, or other data; and Col. 9, Ln. 56-63, disclosing that the data can be used to augment, modify, or train the operation of the driving control module).
Both Fung and Huang are analogous art to claim 5 because they are in the same field of controlling vehicles based on detecting a driver’s capacity to control the vehicle. Fung is directed to a system and method in motor vehicles for responding to driver state (see at least Fung, paragraph 0006).  Huang is directed to a system and method for transitioning between an autonomous and manual driving mode based on detection of a driver’s capacity to control the vehicle (see at least Huang, Col. 1, Ln. 23-21). 
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method in motor vehicles for responding to a driver state, as disclosed in Fung, to train an artificial neural network, as disclosed by Huang.  Doing so would be an extension of the teaching in Fung, because the disclosure in Huang is background for the disclosure in Fung.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure are U.S. Patent Number 10,745,019 (col. 11, ln. 6-12, disclosing training ANN), U.S. Patent Publication Number 2019/0113917 (Fig. 4, showing a transfer function), and U.S. Patent Publication Number 2019/0382003 (paragraph 0055, disclosing the ADAS and perform or control the performance of the operation of transmission).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666            

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666